Order entered March 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01118-CV

           LV HIGHLAND CREDIT FEEDER FUND LLC, ET AL., Appellants

                                               V.

           HIGHLAND CREDIT STRATEGIES FUND, LP, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-08521

                                           ORDER
       We GRANT appellees’ March 4, 2014 unopposed second motion for an extension of

time to file a brief. Appellees shall file their brief on or before April 15, 2014. We caution

appellees that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE